Title: To Thomas Jefferson from Robert Lawson, 10 July 1802
From: Lawson, Robert
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond July 10th. 1802.
          
          Your friendly, your sympathetic Letter, I had the honor of recieving of the date of June 22nd. 1801. The benevolent donation of 50 dollars plac’d by your correspondent in the hands of Major Duval, pay’d as far as [. . .], my board and some necessary cloathing. I was attacked at the time with a severe flux, which I did not get over for upwards of six months: nor was this the only complaint in that time, and since; for exclusive of my long and constant companion the Rheumatism, I have had many acute ones beside to afflict me.
          This must be tedious: and I therefore beg you, Sir, to pardon my imperfect account, as being too painfull for me to detail.
          My greatest wish, and my repeated applications, have been for some months past, to be remov’d from this place, and to return to Kentucky: But I find from the few who have principally contributed here to my support, they cannot raise the whole sum essentially necessary for the purpose, upon the most economical scale of calculation, without benevolent aid. It is known to my feelings how reluctantly I am constraind to sollicit this aid of any one. The situation of my Case, if really known, would plead [. . .] [. . .]uation with the liberal of mind at least.
          I took the liberty about two months since to write you on this subject, beging yours, and Mr. Madisons benevolence under the circumstances of my situation. I was told the Letter was put in the Post office; but not having heard of; or receiv’d any answer, I am convinc’d it did not come into your hands.
          From your known long intimacy and [. . .]ship, with Mr. Madison, I trust you will be so good as to shew him this. And whatever aid is transmit’d to Govr. Munroe for my use, shall undoubtedly have my humble and [gratef]ull thanks, as the only tribute I can offer; and I am conscious it will be applied to its proper object. But, Sir, as I am so situated as to wish to have an answer as soon as you can make it convenient, so I intreat you to pardon my intimation of it; as a removal from this place is actually necessary as soon as possible, as there are not the means of defraying so extravagant a board, with the most indifferent of accommodation, exclusive of necessary Cloaths.
          There is another subject of more delicacy to me, I do not hesitate to decl[are] [. . .] I introduce it, I know an apology is necessary.
          Captn. Samuel Eddins a worthy, a distinguished Officer in the late war,—distinguish’d by a regular, a discreet uniform discharge of duty under various trials from the earliest commencement to the close of it—informs me that he has offer’d his Services, and begs the appointment, if in your Judgment proper, as the Keeper of the light House at Point Comfort in this State.
          It has been declared in my hearing frequently, by those who have long known him, as I have done, that from his intimate knowledge of that part of the country, the Bay, Capes &c. no one would probably discharge the duties of the office with more fidelity.
          I beg you to accept of my most sincere wishes for your individual Happiness, and the Prosperity of the National Government; and remaining with Gratefull Respect and Esteem
          I am—Dear Sir Your much oblig’d Servt
          
            RO: Lawson
          
        